

116 HR 5481 IH: Rural Hospital Closure Relief Act of 2019
U.S. House of Representatives
2019-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5481IN THE HOUSE OF REPRESENTATIVESDecember 18, 2019Mr. Kinzinger (for himself, Mr. Loebsack, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XVIII of the Social Security Act to restore State authority to waive for certain
			 facilities the 35-mile rule for designating critical access hospitals
			 under the Medicare program.
	
 1.Short titleThis Act may be cited as the Rural Hospital Closure Relief Act of 2019. 2.Restoring State authority to waive the 35-mile rule for certain Medicare critical access hospital designationsSection 1820 of the Social Security Act (42 U.S.C. 1395i–4) is amended—
 (1)in subsection (c)(2)— (A)in subparagraph (B)(i)—
 (i)in subclause (I), by striking at the end or; (ii)in subclause (II), by inserting at the end or; and
 (iii)by adding at the end the following new subclause:  (III)subject to subparagraph (G), is a hospital described in subparagraph (F) and is certified on or after the date of the enactment of the Rural Hospital Closure Relief Act of 2019 by the State as being a necessary provider of health care services to residents in the area;; and
 (B)by adding at the end the following new subparagraphs:  (F)Hospital describedFor purposes of subparagraph (B)(i)(III), a hospital described in this subparagraph is a hospital that—
 (i)is a sole community hospital (as defined in section 1886(d)(5)(D)(iii)), a medicare dependent, small rural hospital (as defined in section 1886(d)(5)(G)(iv)), a low-volume hospital that in 2019 receives a payment adjustment under section 1886(d)(12), or a subsection (d) hospital (as defined in section 1886(d)(1)(B)) that has fewer than 50 beds;
 (ii)is located in a rural area, as defined by the Secretary, based on the most recent rural urban commuting area code (or its successor criteria) as set forth by the Office of Management and Budget;
 (iii)as determined by the Secretary, serves a patient population— (I)with a high percentage, relative to the national or statewide average, of individuals with income that is below 150 percent of the poverty line;
 (II)in a health professional shortage area (as defined in section 332(a)(1)(A) of the Public Health Service Act); or
 (III)that represents a high proportion, relative to the national or statewide average, of individuals entitled to part A or enrolled under part B of this title or enrolled under a State plan under title XIX;
 (iv)has demonstrated to the Secretary, at such time and in such manner as the Secretary determines appropriate, two consecutive years of financial losses preceding the date of certification described in subparagraph (B)(i)(III); and
 (v)submits to the Secretary, at such time and in such manner as the Secretary may require, an attestation that the Secretary determines to be satisfactory, outlining the good governance qualifications and strategic plan for multi-year financial solvency of the hospital.
							(G)Limitation on certain designations
 (i)In generalThe Secretary may not under subsection (e) certify pursuant to a certification by a State under subsection (c)(2)(B)(i)(III)—
 (I)more than a total of 200 facilities as critical access hospitals; and (II)subject to clause (ii), within any one State, more than 15 facilities as critical access hospitals.
 (ii)State petitionThe Secretary may apply, with respect to a State, the limitation under clause (i)(II) by substituting a number that is greater than the number specified in such clause if the State petitions the Secretary, in accordance with a process established by the Secretary, to increase such number.; and
 (2)in subsection (e), by inserting , subject to subsection (c)(2)(G), after The Secretary shall. 